 


115 HRES 34 EH: Electing a Member to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 34 
In the House of Representatives, U. S., 
 
January 9, 2017 
 
RESOLUTION 
Electing a Member to a certain standing committee of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives: Committee on Armed Services:Mr. Smith of Washington.

 
 
Karen L. Haas,Clerk. 
